Case 1:18-cv-23038-CMA Document 30 Entered on FLSD Docket 10/30/2018 Page 1 of 2

                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO. 18-cv-23038

  ANDRES GOMEZ, on his own and on behalf
  of all other individuals similarly situated,

           Plaintiff,
  vs.

  R & W SOUTH BEACH, INC. dba
  HAND & STONE MASSAGE AND FACIAL SPA,

         Defendant.
  ___________________________________________/

                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           Plaintiff, ANDRES GOMEZ, and Defendant, R & W SOUTH BEACH, INC. dba

  HAND & STONE MASSAGE AND FACIAL SPA, by and through the undersigned counsel, and

  pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to the immediate

  dismissal of the above referenced action with prejudice. Each party shall bear his/its own attorneys’ fees

  and costs.

           AGREED and STIPULATED on this 30th day of October, 2018.

    /s/ Jessica L. Kerr______                             /s/ Brian J. Stack____
    Jessica L. Kerr, Esquire                              Brian J. Stack, Esq.
    Florida Bar No. 92810                                 Florida Bar No. 476234
    THE ADVOCACY GROUP                                    STACK FERNANDEZ & HARRIS, P.A.
    200 S.E. 6th Street, Suite 504                        1001 Brickell Bay Drive, Suite 2650
    Fort Lauderdale, FL 33301                             Miami, Florida 33131
    Telephone: (954) 282-1858                             Telephone: (305) 371-0001
    Email: ​jkerr@advocacypa.com                          Email: bstack@stackfernandez.com
    Email: ​service@advocacypa.com
                                                          /s/ ​John M. Magliery
    Counsel for Plaintiff                                 John M. Magliery, Esq.
                                                          DAVIS WRIGHT TREMAINE LLP
                                                          1251 Avenue of the Americas, 21st Fl.
                                                          New York, New York 10020
                                                          Telephone: (212) 603-6444
                                                          Email: johnmagliery@dwt.com

                                                          Counsel for Defendant R & W South Beach, Inc.




  4813-3864-5625v.1 0112053-000001
Case 1:18-cv-23038-CMA Document 30 Entered on FLSD Docket 10/30/2018 Page 2 of 2


                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 30th day of October, 2018, a true and correct copy of

  the foregoing document is being filed with the Clerk of the Court using CM/ECF. I also certify

  that the foregoing document is being served this day on counsel of record in this action via

  transmission of Notices of Electronic Filing generated by CM/ECF.



                                                     ​By​:​ /s/ Jessica L. Kerr______
                                                     Jessica L. Kerr, Esquire
                                                     Florida Bar No. 92810




  4813-3864-5625v.1 0112053-000001
